J-S04043-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 NORMAN BOWEN                          :
                                       :
                   Appellant           :   No. 1314 EDA 2020

            Appeal from the PCRA Order Entered May 26, 2020
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0009387-2016,
           CP-51-CR-0009396-2016, CP-51-CR-0009404-2016,
           CP-51-CR-0009406-2016, CP-51-CR-0009408-2016,
           CP-51-CR-0009414-2016, CP-51-CR-0010116-2016

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 NORMAN BOWEN                          :
                                       :
                   Appellant           :   No. 1315 EDA 2020

            Appeal from the PCRA Order Entered May 26, 2020
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0009387-2016,
           CP-51-CR-0009396-2016, CP-51-CR-0009404-2016,
           CP-51-CR-0009406-2016, CP-51-CR-0009408-2016,
           CP-51-CR-0009414-2016, CP-51-CR-0010116-2016

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 NORMAN BOWEN                          :
                                       :
                   Appellant           :   No. 1316 EDA 2020
J-S04043-22



            Appeal from the PCRA Order Entered May 26, 2020
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0009387-2016,
           CP-51-CR-0009396-2016, CP-51-CR-0009404-2016,
           CP-51-CR-0009406-2016, CP-51-CR-0009408-2016,
           CP-51-CR-0009414-2016, CP-51-CR-0010116-2016

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 NORMAN BOWEN                           :
                                        :
                   Appellant            :   No. 1317 EDA 2020

            Appeal from the PCRA Order Entered May 26, 2020
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0009387-2016,
           CP-51-CR-0009396-2016, CP-51-CR-0009404-2016,
           CP-51-CR-0009406-2016, CP-51-CR-0009408-2016,
           CP-51-CR-0009414-2016, CP-51-CR-0010116-2016

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 NORMAN BOWEN                           :
                                        :
                   Appellant            :   No. 1318 EDA 2020

            Appeal from the PCRA Order Entered May 26, 2020
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0009387-2016,
           CP-51-CR-0009396-2016, CP-51-CR-0009404-2016,
           CP-51-CR-0009406-2016, CP-51-CR-0009408-2016,
           CP-51-CR-0009414-2016, CP-51-CR-0010116-2016

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :

                                  -2-
J-S04043-22


                                                 :
                                                 :
    NORMAN BOWEN                                 :
                                                 :
                       Appellant                 :   No. 1319 EDA 2020

               Appeal from the PCRA Order Entered May 26, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0009387-2016,
              CP-51-CR-0009396-2016, CP-51-CR-0009404-2016,
              CP-51-CR-0009406-2016, CP-51-CR-0009408-2016,
              CP-51-CR-0009414-2016, CP-51-CR-0010116-2016

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    NORMAN BOWEN                                 :
                                                 :
                       Appellant                 :   No. 1320 EDA 2020

               Appeal from the PCRA Order Entered May 26, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0009387-2016,
              CP-51-CR-0009396-2016, CP-51-CR-0009404-2016,
              CP-51-CR-0009406-2016, CP-51-CR-0009408-2016,
              CP-51-CR-0009414-2016, CP-51-CR-0010116-2016


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                          FILED FEBRUARY 4, 2022

        Appellant, Norman Bowen (“Bowen”), appeals from the May 26, 2020,

order entered in the Court of Common Pleas of Philadelphia County, which

dismissed Bowen’s first petition filed under the Post Conviction Relief Act



____________________________________________


*   Former Justice specially assigned to the Superior Court.

                                           -3-
J-S04043-22


(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546, without an evidentiary hearing, at

seven separate lower court docket numbers. After a careful review, we affirm.

       The relevant facts and procedural history have been set forth previously

by this Court, in part, as follows:

             During his guilty plea hearing, Bowen agreed to the
       following recitation of facts.
              [Regarding CP-51-CR-0009387-2016,] on June 29, 2016,
       [Bowen] conspired with codefendant, Anthony Campbell
       [(“Campbell”)], and another…to commit a home invasion robbery
       at [***] Lancaster Avenue. This property houses a Chinese
       restaurant on the first floor and a residence on the second.
       [Bowen and Campbell], each armed with a small black firearm,
       pointed their weapons at Ertai Lan…and Zhining Chang,…both who
       [sic] lived in the home, demanding money.           [Bowen and
       Campbell] tied Mr. Lan’s and Mr. Chang’s hands with belts, [and]
       forcibly took money, [a] computer, and an iPhone.[1]
                                        ***
             [Regarding CP-51-CR-0009396-2016,] [o]n August 1,
       2016, [Bowen] conspired with [] Campbell to commit a home-
       invasion robbery at [***] South 52nd Street. The property houses
       a Chinese restaurant on the first floor and a residence on the
       second. [Bowen and Campbell], each armed with a firearm,
       bound Xiuzhen Wang…and her 13-year-old son, [V.Z.],…while
       threatening them at gunpoint. They were tied with an extension
       cord and phone wire. [Bowen and Campbell] took jewelry, an
       Xbox, cigarettes, cash, and a jar of coins….
                                        ***
             [Regarding CP-51-CR-0009404-2016,]…on June 6, 2016,
       [Bowen] conspired with…Campbell[] to commit a home-invasion
       robbery at [***] Vine Street. The property houses a Chinese
       restaurant on the first floor and a residence on the second.
       [Bowen and Campbell] forcibly entered the restaurant, taking
       money, cigarettes, cigars, [and] other items from the store.
____________________________________________


1 The Commonwealth indicated that Bowen had previously been convicted of
possession with intent to deliver, thus rendering him ineligible to possess a
firearm.

                                           -4-
J-S04043-22


     [Bowen and Campbell] attempted to make entry into the
     residence where the complainants were sleeping but failed to
     force[] open the door. Police were called and ultimately arrived
     at that location after [Bowen and Campbell] left.
                                 ***
            [Regarding CP-51-CR-0009406-2016,]…on July 28, 2016,
     Bowen and…Campbell[] conspired to commit a home-invasion
     robbery at [***] Master Street. This property houses a Chinese
     restaurant on the first floor and a residence on the second. The
     two forcibly entered through a rear security door[,] causing
     damage to the premises while wearing masks and gloves. Once
     inside, they forcibly entered the residence where the victims,
     Shuisang Huang [(“Huang”)],…Neng Lin [(“Lin”)],…and their nine-
     year-old daughter…were sleeping. [Bowen and Campbell], both
     armed with firearms, woke [up Lin and Huang]….[Bowen and
     Campbell] demanded money. Huang and Lin were both pistol-
     whipped about the head. Huang was struck three times. [Bowen
     and Campbell] demanded money[,] and bounded [sic] and gagged
     Huang, [tied] her about the hands and feet[,] and [placed] a pair
     of pants in her mouth. The two initially brought [] Lin downstairs
     with them in order to direct him [to show them] where to find the
     money, then ultimately returned [Lin] upstairs and tied him by the
     hands and feet. [Bowen and Campbell] ransacked the entire
     home, including the businesses and bedrooms of [] Huang and []
     Lin[,] and the bedroom of their…daughter[], who [woke] up during
     that incident and [saw] an armed man ransacking her room.
     [Bowen and Campbell] took approximately $3,000 in cash,
     numerous pieces of jewelry that were taken from Huang’s person,
     as well as her bedroom[,] and the video security system that had
     been installed in the restaurant. Lin and Huang suffered injuries
     to their heads as a result of being struck with the firearms….
                                 ***
           [Regarding CP-51-CR-0009408-2016,] [o]n July 31, 2016,
     [Bowen and Campbell], along with Sharif Mogley [(“Mogley”)],
     conspired to commit a home-invasion robbery at [***] Market
     Street. The property houses a laundromat on the first floor and a
     residence on the second. [Bowen], along with Campbell, forcibly
     entered the business and ultimately the second floor residence[,]
     where Meiuy Chen [(“Chen”)]…and her children, [(“X.L.”)]…and
     [(“R.L.”)]…were asleep. Chen and [X.L.] were sleeping in the
     same room.      [R.L.] was sleeping in another room.         The
     complainants were awoken and had guns pointed to their head[s].


                                   -5-
J-S04043-22


     [X.L.] and Chen were both bound by their hands and feet[,]…while
     [Bowen and Campbell] took jewelry, $2,000, two computers, a
     box of tokens, [and] a large amount of change.
                                 ***
            [Regarding CP-51-CR-0009414-2016], on July 20, 2016,
     [Bowen] conspired with Campbell and Mogley to commit a home-
     invasion robbery at [***] North 5th Street. [Bowen], along with
     Campbell, selected that location prior to that incident and labeled
     that as a property they thought would be easy and successful for
     a home-invasion gunpoint robbery. On that date, [Bowen] was
     not physically present, but during all of these incidents, a vehicle
     owned by [Bowen] was used by Campbell. Additionally, phone
     records of Campbell indicated multiple calls surrounding this
     incident from a phone number that belonged to Bowen’s girlfriend
     before, during, and after this incident. Mogley and Campbell
     entered that house, which is a property that houses a Chinese
     restaurant on the first floor and a residence on the second….And
     on the date of this incident, [Campbell], along with Mogley,
     forcibly entered the property. The complainant, Xin Wu…hid
     within the house with his wife, watching on the camera as Mogley
     and Campbell took approximately $9,000 in cash, as well as
     cigarettes and jewelry, from the complainant’s home.
                                 ***
           [Regarding CP-51-CR-0010116-2016,] on June 9, 2016,
     [Bowen] and…Campbell conspired to commit a home-invasion
     gunpoint robbery at [***] West Ruscomb Street. This property
     houses a Chinese restaurant on the first floor and a residence on
     the second floor. [Bowen and Campbell], each armed with
     firearms, forcibly entered the property where the complainants,
     Yong     Zhenyu,…Bizhong       Liu,…and      their   ten-year-old
     daughter…were sleeping. [Bowen and Campbell] pointed the guns
     at the complainants and demanded property, taking
     approximately $10,000, jewelry, cigarettes, a computer, cell
     phones, iPads, and frozen shrimp.
     N.T., 7/12/17, at 12-29 (some paragraph breaks omitted).
           On July 12, 2017, Bowen pled guilty, on separate dockets,
     to twelve counts of robbery, eight counts of conspiracy, five
     counts each of burglary, false imprisonment, and possession of an
     instrument of crime (“PIC”), four counts of possession of firearms
     prohibited, and one count each of theft by unlawful taking,



                                    -6-
J-S04043-22


      aggravated assault, criminal attempt, and firearms not be carried
      without a license.2 The trial court deferred sentencing and ordered
      2 18 Pa.C.S.A. §§ 3701(a)(1)(ii), 903, 3502(a)(1), 907, 2903, 6105,
      3921(a), 2702, 901, [and] 6106.

      a pre-sentence investigation report (“PSI”). The trial court
      sentenced Bowen to an aggregate term of 34 to 68 years in prison.
            Bowen filed a timely Motion to Reconsider, which the trial
      court denied. Bowen thereafter filed a timely Notice of Appeal[.]

Commonwealth v. Bowen, No. 3445 EDA 2017, at *1-5 (Pa.Super. filed

March 15, 2019) (unpublished memorandum) (footnote added).

      On direct appeal, Bowen’s sole claim challenged the discretionary

aspects of his sentence. Specifically, Bowen alleged the trial court’s imposition

of consecutive sentences resulted in an excessive aggregate sentence, the

trial court failed to consider mitigating factors, and the trial court failed to

consider that Bowen accepted responsibility for his actions while expressing

remorse. Finding Bowen was not entitled to relief on his claim, we affirmed

his judgment of sentence on March 15, 2019. See id. Bowen did not file a

petition for allowance of appeal with our Supreme Court.

      On or about October 2, 2019, Bowen filed a timely pro se PCRA petition,

and the court appointed Joseph Schultz, Esquire, to represent Bowen. On

February 21, 2020, Attorney Schultz filed a petition seeking to withdraw his

representation, as well as a “no-merit” letter under Commonwealth v.

Turner, 518 Pa. 491, 544 A.2d 927 (1988), and Commonwealth v. Finley,

550 A.2d 213 (Pa.Super. 1988) (en banc).




                                      -7-
J-S04043-22


       On February 21, 2020, the PCRA court provided Bowen with notice of its

intent to dismiss Bowen’s PCRA petition under Pa.R.Crim.P. 907. On March

10, 2020, Bowen filed a pro se response in opposition. By order and opinion

entered on May 26, 2020, the PCRA court dismissed Bowen’s PCRA petition

and granted Attorney Schultz’s petition to withdraw.2 On June 20, 2020,

Bowen filed a separate pro se notice of appeal at each lower court docket

number in compliance with Commonwealth v. Walker, 646 Pa. 456, 185

A.3d 969 (2018), and this Court consolidated the appeals.3 The PCRA court

did not direct Bowen to file a Pa.R.A.P. 1925(b) statement, and thus, no such

statement was filed.

       On appeal, Bowen sets forth the following issues in his “Statement of

Questions Involved” (verbatim):

       1. Did the trial court err in dismissing Bowen’s Post-Conviction
          Relief Act Petition where he raised material issues of fact
          alleging ineffective assistance of counsel?
       2. Was PCRA counsel ineffective for failing to raise material issues
          of fact alleging ineffective assistance of counsel?


____________________________________________


2 We note the certified docket entries contain no notation indicating that
Bowen was properly served with this order. See Pa.R.Crim.P. 114(C)(2)(c)
(indicating docket entries shall include the date of service of trial court orders).

3 Although Bowen’s pro se notices of appeal were not docketed until July 8,
2020, we shall deem the appeals to have been filed on June 20, 2020, when
they were handed to prison authorities. See Commonwealth v. Crawford,
17 A.3d 1279, 1281 (Pa.Super. 2011) (“Under the prisoner mailbox rule, we
deem a pro se document filed on the date it is placed in the hands of prison
authorities for mailing.”).


                                           -8-
J-S04043-22


Bowen’s Brief at 4.4

       Initially, we note the following well-established applicable legal

precepts:

       Our standard of review for an order denying PCRA relief is limited to

whether the record supports the PCRA court’s determination, and whether that

decision is free of legal error. Commonwealth v. Sattazahn, 597 Pa. 648,

952 A.2d 640, 652 (2008). “We must accord great deference to the findings

of the PCRA court, and such findings will not be disturbed unless they have no

support in the record.” Commonwealth v. Scassera, 965 A.2d 247, 249

(Pa.Super. 2009) (citation omitted).

       In reviewing Bowen’s ineffective assistance of counsel claims, we are

mindful that, since there is a presumption counsel provided effective

representation, the defendant bears the burden of proving ineffectiveness.

Commonwealth v. Ali, 608 Pa. 71, 10 A.3d 282 (2010). To prevail on an

ineffective assistance claim, a defendant must establish “(1) [the] underlying

claim is of arguable merit; (2) the particular course of conduct pursued by

counsel did not have some reasonable basis designed to effectuate his

[client’s] interests; and (3) but for counsel’s ineffectiveness, there is a

reasonable probability that the outcome of the proceedings would have been

different.” Id., supra, 10 A.3d at 291 (citations omitted). A failure to satisfy


____________________________________________


4 Bowen has filed an appellate brief with the assistance of privately retained
counsel.

                                           -9-
J-S04043-22


any prong of the test for ineffectiveness will require rejection of the claim. Id.

Notably, “[c]ounsel cannot be deemed ineffective for failing to raise a

meritless claim.” Commonwealth v. Johnson, 635 Pa. 665, 139 A.3d 1257,

1272 (2016) (citation omitted).

            A criminal defendant has the right to effective counsel
      during a plea process as well as during trial. Allegations of
      ineffectiveness in connection with the entry of a guilty plea will
      serve as a basis for relief…if the ineffectiveness caused the
      defendant to enter an involuntary or unknowing plea. Where the
      defendant enters his plea on the advice of counsel, the
      voluntariness of the plea depends on whether counsel’s advice
      was within the range of competence demanded of attorneys in
      criminal cases.

Commonwealth v. Moser, 921 A.2d 526, 531 (Pa.Super. 2007) (quotations

and quotation marks omitted). See Commonwealth v. Kersteter, 877 A.2d

466, 467 (Pa.Super. 2005) (holding PCRA petitioner will be eligible to

withdraw his plea if he establishes ineffective assistance of counsel caused the

petitioner to enter an involuntary guilty plea, or the guilty plea was unlawfully

induced, and the petitioner is innocent).

      In his first issue, Bowen alleges the PCRA court erred in dismissing his

petition since he “raised material issues of fact alleging ineffective assistance

of counsel[.]” Bowen’s Brief at 4. Specifically, Bowen avers the PCRA court

erred in dismissing his petition since he raised a claim of “arguable merit as

he averred that trial counsel intimidated and threatened him into pleading

guilty by advising him if he did not plead guilty then he would spend the rest

of his life in prison.” Id. at 10-11. Bowen further avers that he was prejudiced


                                     - 10 -
J-S04043-22


by trial counsel’s ineffectiveness in that, but for counsel’s “threat” of life in

prison, he would not have pled guilty. Id. at 11.5

       “[A] guilty plea, if induced by promises or threats which deprive it of the

character of a voluntary act, is void.” Commonwealth v. Carter, 464 A.2d

1327, 1334 (Pa.Super. 1983) (citation omitted). However, “[o]ur law

presumes that a defendant who enters a guilty plea was aware of what he was

doing. He bears the burden of doing otherwise.” Commonwealth v. Rush,

909 A.2d 805, 808 (Pa.Super. 2006). “Where the record clearly demonstrates

that a guilty plea colloquy was conducted, during which it became evident that




____________________________________________


5  Bowen adequately raised this ineffective assistance of trial counsel claim in
his pro se PCRA petition. See Bowen’s pro se PCRA petition, filed 10/2/19, at
8-9. Further, we note Bowen suggests, for the first time on appeal, that his
court-appointed PCRA counsel, Joseph Schultz, Esquire, was ineffective for
failing to raise in his Turner/Finley “no-merit” letter “trial counsel’s
ineffectiveness for unlawfully inducing Bowen to plead guilty.” Bowen’s Brief
at 12. Assuming Bowen has adequately preserved and developed his
ineffective assistance of PCRA counsel claim on appeal, see Commonwealth
v. Bradley, ___ Pa. ___, 261 A.3d 381 (2021) (holding a PCRA petitioner
may raise claims of PCRA counsel’s ineffectiveness for the first time on
collateral appeal), we dispose of the claim by noting Bowen is mistaken. The
record reveals Attorney Schultz raised and discussed this specific ineffective
assistance of trial counsel claim in his Turner/Finley “no-merit” letter, and
in response, the PCRA court agreed with Attorney Schultz that there was no
arguable merit to the underlying claim. See Turner/Finley “no-merit” letter,
filed 2/21/20, at 11-12; PCRA Court Opinion, filed 5/26/20, at 8-9, 13-14. In
any event, as discussed infra, we conclude there is no merit to Bowen’s
ineffective assistance of trial counsel claim, and therefore, PCRA counsel
cannot be deemed ineffective on this basis. See Johnson, supra (counsel
cannot be deemed ineffective for failing to raise a meritless claim).


                                          - 11 -
J-S04043-22


the defendant understood the nature of the charges against him, the

voluntariness of the plea is established.” Id.

      Moreover, “[a] person who elects to plead guilty is bound by the

statements he makes in open court while under oath and he may not later

assert grounds for withdrawing the plea which contradict the statements he

made at his plea colloquy.” Commonwealth v. Pollard, 832 A.2d 517, 523

(Pa.Super. 2003). See Commonwealth v. Pier, 182 A.3d 476, 480

(Pa.Super. 2018).

      Additionally, a written plea colloquy that is read, completed, and signed

by the defendant and made part of the record may serve as the defendant’s

plea colloquy when supplemented by an oral, on-the-record examination.

Commonwealth v. Morrison, 878 A.2d 102, 107 (Pa.Super. 2005) (en

banc); Pa.R.Crim.P. 590, Comment. “[A] plea of guilty will not be deemed

invalid if the circumstances surrounding the entry of the plea disclose that the

defendant had a full understanding of the nature and consequences of his plea

and that he knowingly and voluntarily decided to enter the plea.”

Commonwealth v. Fluharty, 632 A.2d 312, 315 (Pa.Super. 1993).

      In the case sub judice, in finding Bowen was not entitled to relief on his

claim of ineffective assistance of trial counsel, the PCRA court relevantly

indicated:

           Pleas must be taken in open court, and trial courts must
      conduct an on the record colloquy to ascertain whether the
      defendant is aware of his rights and the consequences of his plea.
      Commonwealth v. Bedell, 954 A.2d 1209, 1212 (Pa.Super.

                                     - 12 -
J-S04043-22


     2008). Through its colloquy, the trial court must affirmatively
     demonstrate that the defendant understands: (1) the nature and
     charges to which he pleads guilty; (2) the factual basis for the
     plea; (3) his right to trial by jury; (4) the presumption of his
     innocence; (5) the permissible ranges of sentences and fines; and,
     (5) that the judge is not bound by [the terms of] an agreement
     unless the [judge] accepts it. Pa.R.Crim.P. 590, Comment.
                                     ***
            On July 12, 2017, [Bowen] entered into seven knowing,
     intelligent, and voluntary guilty pleas. Before entering his pleas,
     [Bowen] reviewed Written Guilty Plea Colloquies, which
     enumerated his charges, the maximum possible penalties, his
     right to a jury trial, the presumption of his innocence, and the
     potential ranges of sentences and fines. See Written Guilty Plea
     Colloquy Forms[.]
             [The trial] court supplemented the Written Guilty Plea
     Colloquies with an extensive oral colloquy, again informing
     [Bowen] of his right to trial by a jury of his peers and the rights
     he was waiving. N.T., 7/12/17, at 4-12, 31. During his oral
     colloquy and while under oath, [Bowen] confirmed he could read,
     write, and understand English, that his medication for mental
     health issues did not inhibit his ability to understand the
     proceedings, that he understood that he was giving up all [of] his
     trial rights and most appellate rights, including his presumption of
     innocence, and [the trial] court would ultimately determine the
     appropriate sentence. Id. at 5-11. [Bowen] swore to [the trial]
     court [that] he had reviewed the contents of the written colloquy
     form with his attorney and had no remaining questions. After
     listening to the facts of each case against him, [Bowen] confirmed
     that the Commonwealth’s recitation of the facts was true and
     accurate, and admitted his guilt to each offense.

PCRA Court Opinion, filed 5/26/20, at 8-9 (footnote omitted).

     Moreover, we note that our review of the written guilty plea colloquies,

which are contained in the certified record, reveal that Bowen confirmed:

“Nobody promised me anything or threatened me or forced me to plead guilty.

I, myself, have decided to plead guilty.” Written Guilty Plea Colloquy, filed



                                    - 13 -
J-S04043-22


7/12/17, at 1. He attested: “I am satisfied with the advice and service I

received from my lawyer. My lawyer spent enough time on my case[,] and I

had enough time to talk with my lawyer about the case. My lawyer left the

final decision to me[,] and I decided myself to plead guilty.” Id. at 3.

      Furthermore, during the oral guilty plea colloquy, Bowen confirmed that

he understood he was entering an open guilty plea, and the trial court would

determine an appropriate sentence. N.T., 7/12/17, at 4-5. The trial court

specifically informed Bowen the sentence would be imposed following the

court’s receipt of a pre-sentence investigation report, and the trial court would

take into consideration “the seriousness of these offenses as well as [Bowen’s]

background” in imposing sentence. Id. at 6.

      Moreover, after Bowen confirmed he was guilty of the offenses as

supported by the Commonwealth’s recitation of the facts, the following

relevant exchange occurred:

      THE COURT: Mr. Bowen, I want to make sure that you understood
      [sic] to the cases, the various elements of the offenses and the
      mandatory minimums—the mandatory potential sentence that
      you could go [sic] to each one of these [offenses]. The robberies
      and the burglaries and the conspiracies all carry ten to 20 years
      imprisonment each. The 6105 is a possible five to ten. The PIC
      is two and a half to five as well as false imprisonment, other than
      the one we talked about. They’re one to two years. And the F2,
      the felony of the second-degree is five to ten years.
            Obviously, if we add all these up, you’re looking at more
      than a lifetime of jail; do you understand that?
      [BOWEN]: Yes.
      THE COURT: You understand there’s no agreement as to your
      sentence, that will be up to me to decide after we get reports.


                                     - 14 -
J-S04043-22


                                      ***
            So, Mr. Bowen, I am making, as I have, the decision that
      you made a knowing, intelligent, voluntary decision after knowing
      what your rights are, the rights you’re giving up by pleading today,
      so I’m going to sign every single one of these colloquy forms.

Id. at 31-33.

      Based on the aforementioned, in rejecting Bowen’s claim, the PCRA

court indicated:

             [Bowen] claims he was unlawfully induced into pleading
      guilty because he [was told by guilty plea counsel that he] faced,
      in effect, a life sentence. In reality, [Bowen] indeed faced a
      maximum sentence that far exceeded the limits of his natural life.
      [Bowen’s] signed colloquy forms listed the charges and their
      associated maximum penalties. With a prior record score of five,
      [Bowen] faced a maximum sentence of 331½ to 663 years, if all
      counts were imposed consecutively[.]
                                          ***
             [Further,] [t]rial counsel’s advice to enter into a guilty plea
      was not ineffective, given the gravity of these matters. By
      pleading guilty, [Bowen] avoided exposure to more than six
      centuries of incarceration, for which every year was justified,
      given the horrendous nature of the instant offenses. By virtue of
      his pleas, [Bowen] has a meaningful opportunity for release
      through the parole process. Nothing on the record indicates that
      his plea was coerced, and his claim fails.

PCRA Court Opinion, filed 5/26/20, at 13-14.

      We conclude the PCRA court properly found Bowen was not entitled to

relief on his ineffective assistance of counsel claim. A defendant need not be

pleased with the outcome of his decision to plead guilty. See Commonwealth

v. Anderson, 995 A.2d 1184 (Pa.Super. 2010). “All that is required is that




                                     - 15 -
J-S04043-22


[his] decision to plead guilty be knowingly, voluntarily and intelligently made.”

Id. at 1192.

       Here, the record reveals Bowen entered his seven guilty pleas

knowingly, voluntarily, and intelligently. Bowen had a full understanding of

the nature and consequences of his plea. Further, Bowen confirmed no one

threatened him or made promises inducing him to plead guilty. See Morrison,

supra; Pollard, supra. To the extent trial counsel informed Bowen that, if

he proceeded to trial then he could “spend the rest of his life in prison,”

Bowen’s Brief at 11, we conclude counsel’s advice in this regard was “within

the range of competence demanded of attorneys in criminal cases.” Moser,

921 A.2d at 531. Thus, Bowen is not entitled to relief on his ineffective

assistance of trial counsel claim.

       In his final claim, Bowen avers PCRA counsel, Attorney Schultz, was

ineffective in failing to investigate and/or raise genuine issues of material fact

in his Turner/Finley “no-merit” letter, or in an amended PCRA petition,

regarding whether trial counsel was ineffective for failing to investigate and

subpoena alibi witnesses.6 Bowen’s ineffectiveness claim as to PCRA counsel



____________________________________________


6 We note Bowen suggested in his pro se PCRA petition that trial counsel was
ineffective in failing to investigate and subpoena alibi witnesses. Moreover,
Bowen raised the issue of PCRA counsel’s ineffectiveness in his pro se
response in opposition to the PCRA court’s notice of its intent to dismiss. See
Bradley, supra (pertaining to the preservation of claims involving the alleged
ineffectiveness of PCRA counsel).


                                          - 16 -
J-S04043-22


is derived from his underlying assertion that trial counsel performed

deficiently, and PCRA counsel should have raised and developed the issue in

the proceedings before the PCRA court. See Commonwealth v. Crumbley,

___ A.3d ___, 2022 WL 221556 (Pa.Super. Jan. 26, 2022). Accordingly, PCRA

counsel may be found ineffective only if trial counsel was ineffective. Id.

       Initially, we note that, contrary to Bowen’s suggestion, Attorney Schultz

raised in his Turner/Finley “no-merit” letter the issue of whether trial

counsel was ineffective as it pertained to investigating and subpoenaing alibi

witnesses. See Turner/Finley “No-Merit” Letter, filed 2/21/20, at 10.

       In relevant part, Attorney Schultz indicated:

       [Bowen] claims in his pro se [PCRA] petition that he was in
       another state. [Bowen] has not specified where he was or what
       witnesses he wanted investigated. Regardless, [Bowen] was
       aware of his alibi [witnesses] at the time of his [guilty] plea. He
       did not stop the guilty plea or state that he had a defense. He
       could have proceeded to trial and tested the evidence against him.
       Instead, he [voluntarily] pleaded guilty.

Id. Thus, Attorney Schultz informed the PCRA court that he believed there

was no arguable merit to Bowen’s ineffective assistance of trial counsel claim

and/or Bowen failed to demonstrate prejudice.7




____________________________________________


7 The PCRA court agreed with Attorney Schultz that there was no arguable
merit and/or Bowen failed to demonstrate prejudice as it relates to his
ineffective assistance of trial counsel claim. See PCRA Court Opinion, filed
5/26/20.


                                          - 17 -
J-S04043-22


       In any event, with regard to the underlying claim of whether trial

counsel was ineffective in failing to investigate potential alibi witnesses, our

Supreme Court has held as follows:

             Counsel has a general duty to undertake reasonable
       investigations or make reasonable decisions that render particular
       investigations unnecessary....The duty to investigate...may
       include a duty to interview certain potential witnesses; and a
       prejudicial failure to fulfill this duty, unless pursuant to a
       reasonable strategic decision, may lead to a finding of ineffective
       assistance....
             [W]here there is a limited amount of evidence of guilt, it is
       per se unreasonable not to attempt to investigate and interview
       known eyewitnesses[8] in connection with defenses that hinge on
       the credibility of other witnesses....
            [S]uch a per se failing as to performance, of course, does
       not make out a case of prejudice....

Commonwealth v. Johnson, 600 Pa. 329, 966 A.2d 523, 535–36 (2009)

(citations omitted) (footnote added).

       To demonstrate prejudice where the allegation is the failure to

investigate/call a witness in the context of a guilty plea, the “appellant must

prove he would not have pled guilty and would have achieved a better

____________________________________________


8We note this Court has explained that:
     [A] failure to investigate and interview a witness claim overlaps
     with declining to call a witness since the petitioner must prove: (i)
     the witness existed; (ii) the witness was available to testify; (iii)
     counsel knew of, or should have known of, the existence of the
     witness; (iv) the witness was willing to testify; and (v) the
     absence of the testimony was so prejudicial as to have denied the
     defendant a fair trial.
Commonwealth v. Pander, 100 A.3d 626, 638-39 (Pa.Super. 2014) (en
banc) (quotation marks and quotation omitted).


                                          - 18 -
J-S04043-22


outcome at trial.” Commonwealth v. Fears, 624 Pa. 446, 86 A.3d 795, 806-

07 (2014) (quotation marks and quotation omitted). “The law does not require

that [an] appellant be pleased with the outcome of his decision to enter a plea

of guilty[.]” Bedell, 954 A.2d at 1212 (citation omitted).

       In the case sub judice, while Bowen complains trial counsel should have

investigated and/or called alibi witnesses, he makes no claim that, had trial

counsel done so, he would not have pled guilty. See Fears, supra. Bowen’s

Brief at 14.9

       Further, as indicated supra, Bowen entered seven voluntary, intelligent,

and knowing guilty pleas. Bowen cannot now blame counsel for his decision

to plead guilty, as it was an informed and intelligent plea. There is nothing in

the record indicating trial counsel induced Bowen to enter an involuntary or

unknowing plea, and Bowen denied as much during the written and oral plea

colloquies. See Commonwealth v. Brown, 48 A.3d 1275 (Pa.Super. 2012)

(holding a defendant is bound by the statements made during the plea




____________________________________________


9 Bowen baldly contends that “PCRA counsel’s ineffectiveness caused prejudice
to Bowen as the [alibi] issue was not developed, and he was deprived of this
issue being heard by the [PCRA] court.” Bowen’s Brief at 14. As indicated
supra, PCRA counsel raised in his Turner/Finley “no-merit” letter the issue
of whether trial counsel was ineffective in failing to investigate/call alibi
witnesses. Also, Bowen raised the claim of PCRA counsel’s ineffectiveness as
to this issue in his pro se response in opposition to the PCRA court’s notice of
its intent to dismiss. As such, Bowen has not established that he was
“deprived of this issue being heard by the [PCRA] court.” Id.

                                          - 19 -
J-S04043-22


colloquy, and a defendant may not later offer reasons for withdrawing the plea

that contradict statements made when he pleaded guilty).

       Thus, Bowen’s claim of ineffectiveness of trial counsel lacks merit.

Accordingly, PCRA counsel may not be deemed ineffective on this basis.          10



See Johnson, supra; Crumbley, supra.

       For all of the foregoing reasons, we affirm.

       Affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/4/2022




____________________________________________


10  To the extent Bowen complains he was entitled to an evidentiary hearing,
we note that “[a] PCRA court may decline to hold a hearing on a PCRA petition
if the petitioner’s claim is patently frivolous and lacks support in the record or
any other permissible evidence.” Commonwealth v. Jordan, 772 A.2d
1011, 1014 (Pa.Super. 2001). Here, we conclude the PCRA court did not
abuse its discretion in dismissing Bowen’s PCRA claims without holding an
evidentiary hearing.


                                          - 20 -